DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A to claims 1-5, 10 and 11 in the reply filed on 1/25/2021 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0038], the specification recites: doped barium-cerate (BaCeO-3): it is unclear and inaccurate as to why there is a negative sign before the 3. 
Additionally the formula of (e.g., yttrium-doped BaCeO-3 (BZY)) describes doped barium-zirconate (BaZrO3), not cerate as current recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected due to the acronyms BZCYYb and BSNYYb. These materials have too many options to have the metes and bounds clearly disclosed. An appropriate correction would be to utilize the formulas provided in [0038].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-147997 of Asano et al.  A machine translation is provided.
As to claims 1-3, Asano teaches a method for producing hydrogen gas (Asano, Abstract), comprising:
introducing gaseous water to an electrolysis cell comprising a positive electrode (anode), a negative electrode (cathode) and a proton-conducing membrane between Asano, [0034] – [0037], [0056], [0112] – [0115], [0122] – [0129] and Fig. 3); and
decomposing the gaseous water using the electrolysis cell (Asano, [0122] – [0129] and Fig. 3).
Asano additionally teaches the proton-conductive membrane comprises a perovskite structure having a proton conductivity greater than 10-2 S/cm at the desired temperature including yttrium doped barium cerate oxide (BCY) or yttrium doped barium zirconate oxide (BYZ) (Asano, [0019] – [0023], [0039] – [0042] and Table 1).
As to claim 10, Asano teaches introducing the gaseous water at the anode (positive electrode) without exposing the cathode (negative electrode) to the gaseous water within the electrolytic cell (Asano, [0124] and Fig. 3).
As to claim 11, Asano additionally teaches a boiler before the inlet, thus disclosing heating the water to the operational temperature (100 [Symbol font/0xB0]C to 400 [Symbol font/0xB0]C) prior to decomposition (Asano, [0124], [0132 and Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asano as applied to claim  2 above, and further in view of Bi et al; “Steam electrolysis by solid oxide electrolysis cells (SOECs) with proton-conducting oxides” Chem Soc Rev, 2014, 43, p. 8255-8270.
As to claim 4, Asano teaches to the method of claim 2.
Asano does not teach the proton-conducing membrane comprises a stack of at least two perovskite materials.
Bi teaches of steam electrolysis by solid oxide electrolysis cells (Bi, Abstract).
Bi additionally teaches that within electrolysis cells for hydrogen generation to utilize a bilayer composition of BZY and BCY so as to have a protective coating to the atmosphere (BZY coating over BCY electrolyte layer) (Bi, p. 8262-8263 and Fig. 6). It is noted that BZY and BCY have the desired property as they are compositions that fulfill the claim limitations.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asano as per Bi so as to utilize a bilayer proton-conductive membrane comprising a stack of two perovskite materials in order to have a protective coating within the cell.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asano as applied to claim  2 above, and further in view of US 2010/0196767 of Sala et al.
As to claim 5, Asano teaches to the method of claim 2.
Asano additionally teaches the positive electrode (anode) comprises a single perovskite material (Asano, [0019], [0027] and [0118]); and the negative electrode (cathode) comprising a cermet comprising a metal and a metal oxide (Asano, [0120]).
Asano does not specifically teach the metal oxide is a perovskite material.
Sala teaches that within steam electrolysis cells to utilize a cathode material that comprises a cermet utilizing a perovskite material (Sala, [0156]) so as to effectively reduce protons to hydrogen gas.
As Asano requires the catalyst material to reduce protons to hydrogen gas (Asano, [0120]) one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to substitute the catalyst material of Sala within Asano to produce the predictable result in reducing protons to hydrogen gas within the electrolytic cell.  

Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0196767 of Sala et al.
As to claims 1-3, Sala teaches a method for producing hydrogen gas (Sala, Abstract), comprising:
introducing gaseous water to an electrolysis cell comprising a positive electrode, a negative electrode and a proton-conducing membrane between the positive electrode and the negative electrode (Sala, [0016], [0029], [0151] – [0160] and Fig. 10
decomposing the gaseous water using the electrolysis cell (Sala, [0151] – [0160]).
Sala additionally teaches the proton-conducting membrane comprises a perovskite material comprising one of a doped barium cerate (BaCeO3) or doped barium zirconate (BaZrO3) and others (Sala, [0040] – [0067]).
Sala teaches the dopant can include rare earth elements like yttrium (Sala, [0055] – [0057), thus deeming obvious the claimed composition of BCY and BZY. 
As to the claimed ionic conductivity or proton conductivity, as Sala deems obvious the claimed structure, the property of said composition is present (see MPEP 2112.02 II).

    PNG
    media_image1.png
    381
    310
    media_image1.png
    Greyscale

As to claim 5, Sala teaches to the method of claim 2.
Sala additionally teaches the positive electrode (anode) and negative electrode (cathode) can comprises a cermet material utilizing a perovskite material, thus discloses the claimed structure (Sala, [0156]).
As to claim 10, Sala teaches to the method of claim 1.
Sala additionally teaches the gaseous water is introduced only at the positive electrode (anode) without exposing the negative electrode (cathode) to the gaseous water within the electrolytic cell (Sala, [0016], [0075] – [0080], [00157] and Fig. 10
As to claim 11, Sala teaches to the method of claim 1.
Sala additionally teaches the operating temperature of the device is above 400 [Symbol font/0xB0]C, thus disclosing that the steam is heated prior to decomposition (Sala, [0158]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sala as applied to claim  2 above, and further in view of Bi et al; “Steam electrolysis by solid oxide electrolysis cells (SOECs) with proton-conducting oxides” Chem Soc Rev, 2014, 43, p. 8255-8270.
As to claim 4, Sala teaches to the method of claim 2.
Sala does not teach the proton-conducing membrane comprises a stack of at least two perovskite materials.
Bi teaches of steam electrolysis by solid oxide electrolysis cells (Bi, Abstract).
Bi additionally teaches that within electrolysis cells for hydrogen generation to utilize a bilayer composition of BZY and BCY so as to have a protective coating to the atmosphere (BZY coating) (Bi, p. 8262-8263 and Fig. 6). It is noted that BZY and BCY have the desired property as they are composition that fulfill the claim limitations (see claim 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sala as per Bi so as to utilize a bilayer proton-conductive membrane comprising a stack of two perovskite materials in order to have a protective coating within the cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794